*713ORDER
Neptune Society Corporation appeals from the district court’s grant of separate summary judgments in favor of appellee United States Fire Insurance Company and appellee United Pacific Insurance Company. United States Fire Insurance v. Ganz, 623 F.Supp. 337 (N.D.Cal.1985).
At oral argument appellant moved this court for dismissal of its appeal of the judgment in favor of appellee United Pacific Insurance Company. Appellant’s motion is granted and the appeal of the judgment in favor of United Pacific Insurance Company is DISMISSED.
The judgment in favor of United States Fire Insurance Company is AFFIRMED for the reasons stated in the district court’s opinion. Id. at 341-42.